DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:  the plurality of methods of treatment of cancer or refractory cancer and/or inhibiting cancer metastasis, recurrence or progression or increasing the likelihood of survival over a relevant period in a subject diagnosed with cancer, comprising administering to a subject a combination of an anti-cancer agent, a CK2 inhibitor and optionally an immune checkpoint inhibitor, as characterized by 1) the anti-cancer agent, 2) the CK inhibitor, and 3) the optional immune checkpoint inhibitor.  
 The species are independent or distinct because the different species recite the mutually exclusive characteristics of such species where, for example, the anti-cancer agent and/or the CK2 inhibitor and/or the immune checkpoint inhibitor can be selected from a wide range of agents having widely differing chemical properties and mechanisms of biological activity.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
In order for this election to be considered fully responsive to this requirement, the election must include a single method of treatment as characterized by
1) an anti-cancer agent; AND
2) a CK2 inhibitor; AND
3) optionally, an immune checkpoint inhibitor.
An example of a fully responsive reply would be, for example, 1) cisplatin as anti-cancer agent, 
2) CX-4945 as CK2 inhibitor, and 3) lambrolizumab as immune checkpoint inhibitor.  Note that a proper response for CK2 inhibitor would be, for example, CX-4945 (i.e., a single compound), or the like, NOT a generically designated species, such as a compound of formula (I)
    PNG
    media_image1.png
    181
    190
    media_image1.png
    Greyscale
.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species would likely require different fields of search as the treating compounds/substances would be differently classified depending on which compounds/substances are present in the combination employed for treatment, such that the search of different classes/subclasses would be necessary to conduct a full search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species from which election is required are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Due to the complicated nature of the restriction, the restriction requirement is being made via written correspondence in lieu of a telephone interview. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on 571-272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625